Allion Healthcare, Inc. 1660 Walt Whitman Road, Suite 105 Melville, NY 11747 Tel: (631) 547-6520 Allion Healthcare Reports Third Quarter Results ü Net income of $1 million, or $0.06 per diluted share, including $0.02 impact of Oris legal expenses ü Net sales up 6% to $62 million ü A 26% increase in adjusted EBITDA to $2.9 million ü Year-to-date cash flow from operations up 50% to $5.6 million ü Signs exclusive five year distribution agreement with Galea Life Sciences for Nutraplete MELVILLE, N.Y., November 8, 2007 – Allion Healthcare, Inc. (NASDAQ: ALLI), a national provider of specialty pharmacy and disease management services focused on HIV/AIDS patients, today announced financial results for the three months and nine months ended September 30, 2007. Third Quarter 2007 Financial Results Allion’s net sales for the quarter were $61.8 million, up 6.0% from $58.3 million for the third quarter of 2006.Gross profit for the quarter increased 7.3% to $9.0 million, or 14.5% of net sales,from $8.4 million, or 14.4% of net sales, for the third quarter of 2006. Selling, general and administrative expenses for the quarter of $7.6 million, or 12.3% of net sales, included $644,000, or 1.0% of net sales,of legal expenses related to the Orislitigation.For the third quarter 2006, selling, general and administrative expenses were $7.1 million, or 12.1% of net sales. Net income for the third quarter of 2007 and 2006 was $1.0 million, or $0.06 per diluted share. Net income for thethird quarter of 2007included $644,000 in pre-tax Orislitigation expenses or $0.02 per diluted share. Earnings before interest, taxes, depreciation and amortization (EBITDA) were $2.3 million and $2.4 million forthe third quarter of 2007 and 2006, respectively. Excluding legal expenses related to the Oris litigation, EBITDA would have been $2.9 million for the third quarter of 2007. An explanation and reconciliation of net income under generally accepted accounting principles (GAAP) to EBITDA and Adjusted EBITDA is provided below. Michael Moran, Chairman, President and Chief Executive Officer of Allion Healthcare, Inc. commented, “Allion completed another quarter with solid financial performance.Reported revenue and earnings per share were consistent with our expectations.Increases in operating earnings and cash flow demonstrate the progress we have made in improving our leverage of fixed costs and operating efficiencies. “These operating results were achieved despite the disruption associated with the Oris litigation.For the quarter, we will pay for nine slots that were subject to earn-out payments to the previous owners of Oris.This compares to 287 that were subject to earn-out payments in the first six months of 2007. - MORE - ALLI Reports Third Quarter Results Page 2 November 8, 2007 “We are excited about the exclusive distribution agreement with Galea Life Sciences for Nutraplete. This is the first therapeutic dietary supplement designed specifically for people living with HIV/AIDS. We look forward to working with the team at Galea and helping to develop and expand the market for Nutraplete.” Guidance The Company today provided financial guidance for the fourth quarter of 2007.This guidance assumes a 39% tax rate and does not include any future acquisitions. Three Months Ending December 31, 2007 (Guidance) Net sales (millions) $ 62.5 – 63.5 Earnings per diluted share $ 0.06 – 0.07 Operating Data The following table sets forth the net sales and operating data for each of Allion’s distribution regions for the three months ended September 30, 2007 and 2006 (dollars in thousands): Three Months Ended September 30, 2007 2006 Distribution Region Net Sales Prescriptions Patient Months (1) Net Sales Prescriptions Patient Months(1) California $ 40,601 164,335 34,578 $ 37,944 161,963 33,485 New York 19,593 73,447 11,102 18,843 71,633 10,940 Florida 549 2,406 349 574 2,861 409 Seattle 1,079 5,362 955 988 5,076 910 Total $ 61,822 245,550 46,984 $ 58,349 241,533 45,744 (1) Patient months represent a count of the number of months during a period that a patient received at least one prescription. If an individual patient received multiple medications during each month for a quarterly period, a count of three would be included in patient months irrespective of the number of prescriptions filled each month. Summary Mr. Moran concluded, “Because of improvements in medication therapies, we have increased our ability to manage HIV/AIDS similar to other chronic diseases, and patients’ adherence to their treatment regimen has become one of the most critical elements in determining successful outcomes and reduced healthcare costs.With profitable operations, substantial cash flow and an unleveraged financial position, we believe we are uniquely positioned in our industry to continue to expand our patient base and implement this business model successfully in new markets where we can improve the lives of an even greater number of HIV/AIDS patients.” Conference Call Information A conference will be held today November 8, 2007 at 5:00 p.m. EST; 2:00 p.m. PST.To join the call, please dial (913) 312-0962 from the U.S. or abroad.The call will also be webcast on Allion’s website at www.allionhealthcare.com.To join the webcast, please go to the website at least 15 minutes prior to the start of the conference call to register, download, and install any necessary audio software. An audio replay of the call will be available from 8:00 p.m. EST on Thursday, November 8, 2007 through November 15, 2007 by dialing (719) 457-0820 from the U.S. or abroad and entering confirmation code 6607940.The audio webcast will also be available on the Company's website for one year. - MORE - ALLI Reports Second Quarter Results Page3 November 8, 2007 About Allion Healthcare, Inc. Allion Healthcare, Inc. is a national provider of specialty pharmacy and disease management services focused on HIV/AIDS patients. Allion Healthcare sells HIV/AIDS medications, ancillary drugs and nutritional supplies under the trade name MOMS Pharmacy.Allion offers nationwide pharmacy care from its pharmacies in California, New York, Washington, and Florida.Allion Healthcare works closely with physicians, nurses, clinics, AIDS Service Organizations, and with government and private payors to improve clinical outcomes and reduce treatment costs. Safe Harbor Statement Certain statements included in this press release that are not historical facts are forward-looking statements, such as comments by our CEO and statements about our future growth and increased stockholder value, acquisitions, expansion into new markets, opening of new pharmacies, and guidance regarding our possible future financial performance.Such forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements represent our expectations or beliefs and involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include those set forth in Item 1A.Risk Factors in our Annual Report on Form 10-K for the fiscal year ended December 31, 2006; and also include, but are not limited to, competitive pressures and our ability to compete successfully, demand for our products and services, changes in reimbursement and other changes in customer mix, changes in third party reimbursement rates or our qualification for preferred reimbursement rates in California and New York, changes in government regulations or the interpretation of these regulations, our ability to manage growth successfully, our ability to effectively market our services, receipt of licensing and regulatory approvals, and our ability to successfully identify and integrate acquisitions, any or all of which could cause actual results to differ from those in the forward-looking statements.Except to the extent required by applicable securities laws, we are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements, whether as a result of new information, future events, or otherwise.You are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date herein. Contact: Allion Healthcare, Inc.Corporate Communications Inc. Steve Maggio, Interim Chief Financial OfficerScott Brittain (631) 870-5106 (615) 254-3376 scott.brittain@cci-ir.com Galea Life Sciences Paul Zuromski, President (877) 576-8872 - MORE - ALLI Reports Second Quarter Results Page4 November 8, 2007 ALLION HEALTHCARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) AtSeptember 30, 2007 (UNAUDITED) AtDecember31, 2006 Assets Current Assets: Cash and cash equivalents $ 20,391 $ 17,062 Short term investments 8,075 6,450 Accounts receivable (net of allowance for doubtful accounts of $135 in 2007 and $425 in 2006) 17,417 18,297 Inventories 7,194 5,037 Prepaid expenses and other current assets 687 634 Deferred tax asset 387 402 Total current assets 54,151 47,882 Property and equipment, net 811 890 Goodwill 41,893 42,067 Intangible assets, net 27,984 30,683 Other assets 83 81 Total assets $ 124,922 $ 121,603 Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ 15,799 $ 16,339 Accrued expenses 2,203 1,262 Notes payable-subordinated — 700 Current portion of capital lease obligations 46 46 Total current liabilities 18,048 18,347 Long Term Liabilities: Capital lease obligations 12 47 Deferred tax liability 2,052 1,343 Other 48 59 Total liabilities 20,160 19,796 Commitments & Contingencies Stockholders’ Equity: Preferred stock, $.001 par value, shares authorized 20,000; issued and outstanding –0- at September 30, 2007 and December31, 2006 — — Common stock, $.001 par value; shares authorized 80,000; issued and outstanding 16,204 at September 30, 2007 and December31, 2006 16 16 Additional paid-in capital 112,307 111,549 Accumulated deficit (7,556 ) (9,747 ) Accumulated other comprehensive loss (5 ) (11 ) Total stockholders’ equity 104,762 101,807 Total liabilities and stockholders’ equity $ 124,922 $ 121,603 - MORE - ALLI Reports Third Quarter Results Page5November 8, 2007 ALLION HEALTHCARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (in thousands except per share data) Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 Net sales $ 61,822 $ 58,349 $ 183,075 $ 151,606 Cost of goods sold 52,830 49,971 156,774 129,268 Gross profit 8,992 8,378 26,301 22,338 Operating expenses: Selling, general and administrative expenses 7,604 7,086 22,695 19,639 Impairment of long-lived asset — — 599 — Operating income 1,388 1,292 3,007 2,699 Interest income 214 168 556 946 Income from operations before taxes 1,602 1,460 3,563 3,645 Provision for taxes 569 445 1,372 835 Net income $ 1,033 $ 1,015 $ 2,191 $ 2,810 Basic earnings per common share $ 0.06 $ 0.06 $ 0.14 $ 0.18 Diluted earnings per common share $ 0.06 $ 0.06 $ 0.13 $ 0.17 Basic weighted average of common sharesoutstanding 16,204 16,204 16,204 15,866 Diluted weighted average of common shares outstanding 17,026 17,024 17,002 16,954 - MORE - ALLI Reports Third Quarter Results Page6 November 8, 2007 ALLION HEALTHCARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,191 $ 2,810 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,702 2,733 Impairment of long-lived asset 599 — Deferred rent (11 ) 30 Provision for doubtful accounts 451 483 Amortization of debt discount on acquisition notes — 13 Non-cash stock compensation expense 280 211 Deferred income taxes 724 533 Changes in operating assets and liabilities: Accounts receivable 429 (5,156 ) Inventories (2,157 ) (88 ) Prepaid expenses and other assets (55 ) (195 ) Accounts payable and accrued expenses 487 2,377 Net cash provided by operating activities: 5,640 3,751 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (234 ) (506 ) Purchases of short term securities (49,485 ) (73,847 ) Sales of short term securities 47,867 91,184 Payments for acquisition of North American — (17 ) Payments for acquisition of Oris Medical’s Assets (201 ) (326 ) Payments for acquisition of Priority’s Assets — (1,394 ) Payments for acquisition of Maiman’s Assets — (5,810 ) Payments for acquisition of H&H’s Assets — (4,737 ) Payments for acquisition of Whittier’s Assets (1 ) (15,821 ) Payments for acquisition of St. Jude’s Assets — (9,382 ) Net cash used in investing activities (2,054 ) (20,656 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from secondary public offering — 28,852 Proceeds from exercise of employee stock options and warrants — 2,153 Tax benefit realized from non-cash compensation related to employee stock options 478 303 Repayment of notes payable and capital leases (735 ) (763 ) Net cash (used in) provided by financing activities (257 ) 30,545 NET INCREASE IN CASH AND CASH EQUIVALENTS 3,329 13,640 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 17,062 3,845 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 20,391 $ 17,485 - MORE - ALLI Reports Third Quarter Results Page7 November 8, 2007 ALLION HEALTHCARE, INC. Reconciliation of Net Income to EBITDA and Adjusted EBITDA (excluding Oris legal expense, impairment of long-lived asset and retroactive premium reimbursement) (UNAUDITED) (in thousands) Three months ended Nine months ended September 30, September 30, 2007 2006 2007 2006 Net income $ 1,033 $ 1,015 $ 2,191 $ 2,810 Provision for taxes 569 445 1,372 835 Interest income (214 ) (168 ) (556 ) (946 ) Depreciation and amortization 874 1,060 2,702 2,733 EBITDA $ 2,262 $ 2,352 $ 5,709 $ 5,432 Oris Litigation expense 644 — 1,119 — Impairment of long-lived asset — — 599 — Retroactive Premium Reimbursement — (71 ) — (917 ) Adjusted EBITDA $ 2,906 $ 2,281 $ 7,427 $ 4,515 EBITDA refers to net income before interest, income tax expense, and depreciation and amortization.Allion considers EBITDA to be a good indication of the Company’s ability to generate cash flow in order to liquidate liabilities and reinvest in the Company.EBITDA is not a measurement of financial performance under GAAP and should not be considered a substitute for net income as a measure of performance. Adjusted EBITDA excludes legal expenses related to the Oris litigation, impairment of long-lived assets and retroactive premium reimbursement to reflect comparable year over year EBITDA performance and provide investors with supplemental information to assess recurring EBITDA performance. - END -
